Citation Nr: 0906641	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  04-04 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected low back disability, currently rated as 20 percent 
disabling.  

2.  Entitlement to an increased rating for the service-
connected patellar trauma of the left knee, rated as 
noncompensable prior to January 30, 2008, and rated as 10 
percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from July 1981 to September 
1992, including service in the Southwest Asia Theater of 
Operations from December 26, 1990 to May 3, 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona. The RO denied entitlement to increased ratings for 
the Veteran's service-connected disabilities.  

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in February 
2005.  A transcript of his testimony is associated with the 
claims file.  At the hearing, the Veteran informally 
requested to open claims of service connection for post- 
traumatic stress disorder (PTSD) and service connection for a 
hip disorder, claimed as secondary to the service-connected 
disabilities of the back, knees and ankles.  The Board once 
again refers the matters to the RO for appropriate action.

The case was initially before the Board in August 2006, at 
which time the Board remanded the issues of entitlement to a 
rating in excess of 20 percent for the service-connected low 
back disability and entitlement to a compensable rating for 
the service-connected patellar trauma of the left knee to the 
RO via the Appeals Management Center (AMC), in Washington, DC 
for additional development of the record.

Upon completion of the requested development, the AMC issued 
a rating decision in July 2008 that increased the 
noncompensable rating to 10 percent for the service-connected 
left knee patellar trauma, effective from January 30, 2008.  
As the award is not a complete grant of benefits, the issue 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).  Moreover, the Board must consider whether there are 
distinct time periods during the entire appeal period where 
the veteran's symptoms warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  


FINDINGS OF FACT

1.  The service-connected low back disability, or chronic 
myotosis of the lower back, is productive of pain and 
tenderness; but with no more than more than mild to moderate 
limitation of motion of the lumbar spine; ankylosis of the 
dorsal and/or lumbar spine has never been objectively 
demonstrated; and neither demonstrable deformity of vertebral 
body nor the required use of a jury mast has been shown.

2.  Subjective complaints of radicular symptoms are not 
supported by objective findings, and the Veteran failed to 
report to a neurological electromyography study scheduled on 
his behalf; neurological deficits are not shown.

3.  Since September 26, 2003, the thoracolumbar spine segment 
has been manifested by minimal disc bulge, pain and 
tenderness, but without incapacitating episodes or 
lumbosacral strain causing muscle spasm; and, forward flexion 
of the thoracolumbar spine has never been limited to less 
than 30 degrees.

4.  Prior to and after January 30, 2008, the medical evidence 
has shown that the Veteran's service-connected left knee 
patellar trauma has been manifested by a Grade I MCL strain 
and a small joint effusion, with complaints of pain, and 
flexion limited at most to 85 degrees; neither subluxation 
nor instability of the left knee has ever been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected low back disability have 
not been met at any time during the appeal period.  38 
U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5285, 5292, 
5295 (prior to September 26, 2003); Diagnostic Codes 5235, 
5237-5243 (in effect since September 26, 2003).  

2.  The criteria for the assignment of a 10 percent rating, 
but no higher, for the service-connected left knee patellar 
trauma, have been met during the entire appeal period.  38  
U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260, 
5261 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO provided the appellant pre-adjudication notice by 
letter dated September 2002.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate an 
increased rating claim and the relative duties of VA and the 
claimant to obtain evidence.  

The notice provided to the appellant did not specifically 
comply with the holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, subsequent duty-to-assist letters 
sent to the veteran after the initial adjudication, in 
October 2003 and October 2007 provided notice of how 
disability ratings and effective dates are assigned.  These 
notice letters were followed with a July 2008 Supplemental 
Statement of the Case (SSOC).  The criteria pertaining to 
disabilities of the spine and the knee are specifically 
identified in rating decisions, a Statement of the Case 
(SOC), and several SSOC's.  

The notice errors in this case did not affect the essential 
fairness of the adjudication because VA has obtained all 
relevant evidence.  The notices provided to the Veteran over 
the course of the appeal provided all information necessary 
for a reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  The issues 
currently on appeal were remanded to the RO to afford the 
Veteran all possible development of his claim, and to assure 
that the most appropriate ratings are assigned for the 
Veteran's service-connected low back and left knee 
disabilities.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.



II.  Increased Ratings

The Veteran seeks increased ratings for the service-connected 
low back disability and left knee patellar trauma.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Low Back

The Veteran's service-connected lumbar spine disability has 
been rated as 20 percent disabling since the effective date 
of service connection.  The initial claim for service 
connection, on which the initial rating is based, was 
received in September 1992.  The current claim for increase, 
on which the confirmed and continued 20 percent rating is 
based, was filed in September 2002.  Only days earlier, 
before the increased rating claim was filed, amended 
regulations governing ratings for intervertebral disc 
syndrome were made effective.  Then, during the course of 
this appeal, in September 2003, the regulations governing 
rating all other service-connected disabilities of the spine 
were amended.  Generally, where the rating criteria are 
amended during the course of the appeal, both the former and 
the current schedular criteria are considered.  Should an 
increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the change.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991), to the extent it held that, where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant should apply).  

Revised regulations for intervertebral disc syndrome 
(Diagnostic Code 5293) were made effective in September 2002, 
and revised regulations for all other disabilities of the 
spine were made effective in September 2003.  The revised 
regulations are applicable in this case.

In this case, the Veteran's claim was filed after the revised 
regulations pertaining to intervertebral disc syndrome became 
effective, but before the rest of the criteria pertaining to 
all other disabilities of the spine were revised.  As such, 
the Board may only consider the revised criteria pertaining 
to intervertebral disc syndrome; however, both the old and 
amended criteria pertaining to all other disabilities of the 
spine, including limitation of motion codes, have been 
considered in this decision.  

The Veteran's service-connected lumbar spine disability was 
initially rated as 20 percent disabling, pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (pre-9/26/03).

Prior to the September 2003 regulatory change, Diagnostic 
Code 5292 governed limitation of motion of the lumbar spine.  
Diagnostic Code 5292 (2002) provided for the assignment of a 
10 percent rating for slight limitation of motion of the 
lumbar spine, a 20 percent disability evaluation for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
evaluation for severe limitation of motion of the lumbar 
spine.  A 40 percent rating is the maximum allowable rating 
under Diagnostic Code 5292.

Other Diagnostic Codes must be considered, including, but not 
limited to Diagnostic Code 5295 (2002) which evaluates 
lumbosacral strain, which provided for the assignment of a 10 
percent rating for lumbosacral strain with characteristic 
pain on motion.  A 20 percent evaluation was assigned for 
muscle spasm on extreme forward bending, unilateral loss of 
lateral spine motion in standing position.  A 40 percent 
evaluation required severe lumbosacral strain with listing of 
the whole spine to the opposite side; positive Goldthwaite's 
sign; marked limitation of forward bending in the standing 
position; loss of lateral motion with osteoarthritic changes; 
or narrowing or irregularity of the joint space; or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  A 40 percent rating 
was the maximum allowable rating under Diagnostic Code 5295.

Prior to the regulatory change, Diagnostic Code 5285 provided 
the criteria for rating residuals of a fractured vertebra.  
This code does not apply here because the evidence has never 
shown a fractured vertebra.  38 C.F.R. § 4.71a, Diagnostic 
Code 5285 (2002).  Similarly, diagnostic codes pertaining to 
ankylosis are considered but are not applicable in this case 
because the Veteran does not have ankylosis of the lumbar 
spine segment.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2002).  

Arthritis is rated pursuant to Diagnostic Code 5003 and 5010.  
Traumatic arthritis, under Diagnostic Code 5010 is to be 
rated on limitation of motion of the affected parts, as 
arthritis degenerative.  Diagnostic Code 5003, degenerative 
arthritis, requires rating according to the limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for arthritis with x-ray involvement of 2 or more 
major joints or 2 or more minor joint groups.  A 20 percent 
rating is assigned for arthritis with x-ray evidence of 
involvement of 2 or more major joints or 2 or more major 
joint groups, with occasional incapacitating exacerbations.  

VA examinations in January 2003 and January 2008 show some 
limitation of motion of the lumbar spine; however, at most, 
the lumbar spine was limited to 50 degrees of flexion.  There 
were no muscle spasms on either examination, and a CT scan of 
the lumbar spine in February 2003 ruled out degenerative 
arthritis, although a minimal disc bulge was noted.  
Stiffness of the spine was a complaint at both examinations, 
although the veteran denied additional fatigability, lack of 
endurance, lower extremity weakness and urinary and/or bowel 
disturbance.  The back pain was sharp and episodic, and at 
times, radiated down into the lower extremities.  The 
examiner in January 2008 noted that the Veteran's functional 
limitation due to the lumbar spine pain was slight to 
moderate in degree, with no incapacitating episodes.  

In conjunction with the January 2008 examination, the Veteran 
was scheduled for EMG testing to determine any neurologic 
abnormality; however, the veteran did not report that the EMG 
examination and neither provided good cause for his failure 
to report, nor requested to reschedule the examination.  

Applying the criteria to the Veteran's low back disability, 
prior to the September 2003 regulatory change, a rating in 
excess of 20 percent is not warranted for the service-
connected lumbar spine disability based on the medical 
evidence of record that shows no more than a moderate 
limitation of motion of the lumbar spine.  

That is, the criteria for the assignment of a rating in 
excess of 20 percent are not met for the lumbosacral strain 
under either Diagnostic Code 5292 or 5295 because severe 
limitation of motion of the lumbar spine is not demonstrated 
and severe lumbosacral strain is not shown, as there is no 
evidence of listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing of joint space or 
abnormal mobility on forced motion.

Thus, prior to the regulatory change (pre-September 2003), 
the criteria are not met for the assignment of a rating in 
excess of 20 percent rating for the service-connected lumbar 
spine disability.  

Turning now to whether the criteria are met for higher 
ratings under the new rating formula, it is acknowledged that 
any rating assigned under the new rating formula may not be 
made effective until September 26, 2003, as the new rating 
formula for the spine became effective September 26, 2003.  
Disabilities of the spine, such as lumbosacral strain 
(Diagnostic Code 5237) or degenerative arthritis of the spine 
(Diagnostic Code 5242), for example, are to be rated pursuant 
to the General Rating Formula for Diseases and Injuries of 
the Spine.  Under the General Rating Formula for Diseases and 
Injuries of the Spine, a 20 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating is 
assigned for unfavorable ankylosis of the entire spine.  

Note 1 under The General Rating Formula provides for separate 
evaluations for any associated objective neurologic 
abnormalities.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal flexion of the thoracolumbar is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees.  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation. 

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 20 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  A 60 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  Note 1 
provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), Diagnostic Code 5243 (2003).

The CT scan from February 2003 noted a disc bulge in the 
Veteran's lumbar spine; however, as there were no 
incapacitating episodes of back pain requiring bed rest 
prescribed by a physician, a rating in excess of 20 percent 
is not warranted based on incapacitating episodes of 
intervertebral disc syndrome for the thoracolumbar spine 
segment.  

A rating in excess of 20 percent is not applicable for the 
service-connected lumbar spine disability under the revised 
criteria because the evidence has never shown forward flexion 
of the thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  
Separate evaluation based on neurological abnormalities is 
also not appropriate because the evidence does not show any 
significant neurological deficit.  Strength and sensation 
have consistently been shown to be normal, and there is no 
muscle spasm.  There is no basis for a separate compensable 
neurological evaluation.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2008).

Consideration has been given to awarding a higher rating 
based on the provision of 38 C.F.R. § 4.40.  Under 
38 C.F.R. § 4.40, functional loss or weakness due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the appellant is deemed a serious disability.  In 
this case, the Veteran demonstrates pain on motion.  However, 
he does not demonstrate enough additional range of motion 
loss due to pain on use or during flare-ups such that the 
next higher rating should be assigned.  The 20 percent rating 
currently assigned takes into account the Veteran's 
demonstrated pain on motion.  

There is no doubt that the veteran has back pain; however, 
the medical records reflect that the 20 percent rating 
currently assigned is appropriate given the objective 
findings and the examiner's opinion of record regarding the 
degree of functional limitation.  Surgery has not been 
recommended, the Veteran does not have incapacitating 
episodes of intervertebral disc syndrome, and frequent 
hospitalizations are not shown.  The January 2008 examiner 
noted that functional impairment was only slight to moderate.

The criteria for the assignment of this 20 percent rating, 
but no higher, have been met during the entire appeal period, 
as there are no distinct time periods where the Veteran's 
symptoms warrant different ratings.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) 
has also been considered.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  However, there has been no showing 
that the service-connected low back disability under 
consideration here has caused marked interference with 
employment, has necessitated frequent periods of 
hospitalization, or otherwise render impracticable the 
application of the regular scheduler standards.  There is no 
doubt that the Veteran has some back pain which results in 
certain work restrictions.  However, the regular scheduler 
standards contemplate the symptomatology shown in this case.  
In essence, there is no evidence of an exceptional or unusual 
disability picture in this case which renders impracticable 
the application of the regular scheduler standards.  As such, 
referral for consideration for an extraschedular evaluation 
is not warranted here.  See 38 C.F.R. § 3.321(b)(1); Bagwell 
v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

The Board notes that the record contains VA outpatient 
clinical records from 2003 through 2007 showing treatment for 
back pain.  However, the severity of the back complaints and 
findings on the outpatient records are consistent with those 
shown on the 2003 and 2008 VA examinations.  Overall, the 
severity of the Veteran's low back disability more nearly 
approximates the criteria for the assignment of the currently 
assigned 20 percent rating under the old, and the revised 
rating criteria.  The preponderance of the evidence is 
against the claim for a higher rating for the service-
connected low back disability; there is no doubt to be 
resolved; and an increased rating is not warranted.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Left knee

The Veteran's service-connected left knee disability was 
initially rated as noncompensable pursuant to 38 C.F.R. 
§ 4.71, Diagnostic Code 5257.  A 10 percent rating was 
subsequently assigned during the appeal period; however, its 
effective date is January 30, 2008.  The 10 percent rating 
was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5024.  It is appropriate to consider whether separate ratings 
should be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Thus, the entire appeal 
period is for consideration, and, as explained hereinbelow, 
the 10 percent rating assigned from January 30, 2008 is 
appropriate for the entire appeal period.  

Diagnostic Code 5024, for tenosynovitis, is rated based on 
arthritis.  Arthritis is rated pursuant to Diagnostic Code 
5003 and 5010.  Traumatic arthritis, under Diagnostic Code 
5010 is to be rated on limitation of motion of the affected 
parts, as degenerative arthritis.  Diagnostic Code 5003, 
degenerative arthritis, requires rating according to the 
limitation of motion of the affected joints, if such would 
result in a compensable disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  When the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is assigned for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

Diagnostic Codes 5260 and 5261 govern the rating criteria 
with regard to limitation of motion of the knee.  Under 
Diagnostic Code 5260, limitation of flexion of the knee 
warrants a zero percent rating when flexion is limited to 60 
degrees; a 10 percent rating when limited to 45 degrees; a 20 
percent rating when limited to 30 degrees; and a 30 percent 
rating when limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg warrants a zero percent rating when extension is limited 
to 5 degrees; a 10 percent rating when extension is limited 
to 10 degrees; a 20 percent rating when limited to 15 
degrees; 30 percent when limited to 20 degrees; 40 percent 
when limited to 30 degrees; and 50 percent when limited to 45 
degrees.

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate I.

Neither VA examination of January 2003 nor VA examination of 
January 2008 shows compensable limitation of motion of the 
left knee or arthritis of the left knee.  Examination in 
January 2003 revealed motion of the left knee from 0 to 140 
degrees.  The Veteran reported stiffness and pain.  There was 
no locking and ligaments were stable.  Although the Veteran's 
symptoms were suggestive of arthritis, there was no finding 
of degenerative changes on x-ray.  

MRI of the left knee in November 2003 revealed a small joint 
effusion.  Abnormal high signal was present surrounding the 
medial collateral ligament consistent with a grade I MCL 
(medial collateral ligament) strain.  Possible anserine 
bursitis versus anserine ganglion formation was also 
contemplated.  There was no evidence of meniscal tear.  

Examination of the left knee in January 2008 showed 
limitation of motion of the left knee from 0 to 85 degrees, 
due to pain.  There was no tenderness or swelling.  Although 
the Veteran complained that his knee gave way daily, the 
ligaments were stable on examination and there was no 
evidence of instability or subluxation.  There was no 
crepitation palpated on active motion.  The examiner opined, 
however, that the Veteran's functional impairment was 
moderately severe due to pain, although there was no 
weakness, fatigability or incoordination.  The diagnosis was 
left knee strain, no degenerative joint disease.  

In a precedent opinion, the VA General Counsel held that 
separate ratings may be assigned for limitation of flexion 
and limitation of extension, under Diagnostic Code 5260 and 
Diagnostic Code 5261 for disability of the same joint.  
VAOPGCPREC 9-2004 (September 17, 2004).

Under Diagnostic Code 5257, recurrent subluxation or lateral 
instability warrants a 10 percent disability evaluation when 
slight, a 20 percent disability rating requires moderate 
impairment of the knee due to recurrent subluxation or 
lateral instability, while a 30 percent disability rating 
requires severe impairment of the knee.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  These ratings may be assigned in 
addition to the ratings based on limitation of motion; 
however, given that neither subluxation nor lateral 
instability has been objectively demonstrated on any 
examination, a separate evaluation under Diagnostic Code 5257 
is not warranted.

Finally, as the Veteran does not have ankylosis of the knee, 
a rating under Diagnostic Code 5256 is not appropriate.  
Additionally, the Veteran has not demonstrated dislocated or 
removal of the semilunar cartilage, or impairment of the 
tibia and fibula such that a rating under Diagnostic Code 
5258, 5259 or 5262 would be appropriate.

Based on the above findings, a 10 percent rating is warranted 
for the service-connected left knee patellar trauma.  
Although the RO assigned an effective date of January 30, 
2008 for the assignment of the 10 percent rating, the 
evidence shows that the Veteran complained of increased pain 
dating back to late 2002.  Moreover, these subjective 
complaints are supported by objective findings of joint 
effusion on MRI of the left knee in November 2003.  The 
evidence essentially shows that the severity of the Veteran's 
left knee disability has remained fairly consistent 
throughout the appeal period.  In this case, consideration 
has been given to awarding a higher rating based on the 
provision of 38 C.F.R. § 4.40.  Under 38 C.F.R. § 4.40, 
functional loss or weakness due to pain supported by adequate 
pathology and evidenced by the visible behavior of the 
appellant is deemed a serious disability.  In this case, 
Veteran demonstrates pain on motion, and the MRI findings 
support such complaints of painful motion.  Although the 
Veteran's motion has become more limited over the years since 
2002, the fact remains that the MRI report of 2003 supports 
the assignment of a compensable rating based on pain.  As 
such, the assignment of a 10 percent rating is warranted for 
the entire appeal period.  

However, the Veteran's left knee does not demonstrate enough 
additional range of motion loss due to pain on use or during 
flare-ups such that the next higher rating should be 
assigned.  The 10 percent rating currently assigned takes 
into account the Veteran's demonstrated pain on motion.  

There is no doubt that the Veteran has left knee pain; 
however, the medical records reflect that the 10 percent 
rating currently assigned is appropriate given the objective 
findings and the examiner's opinion of record regarding the 
degree of functional limitation.  There is no indication that 
the Veteran has undergone surgery, the Veteran does not have 
weakness, incoordination or fatigability of the left knee, 
and frequent hospitalizations are not shown.  The Board again 
notes that VA outpatient treatment records from 2003 though 
2007 reflect complaints and findings pertaining to the left 
knee consistent with those shown on the 2003 and 2008 
examinations.

The criteria for the assignment of this 10 percent rating, 
but no higher, have been met during the entire appeal period, 
as there are no distinct time periods where the Veteran's 
symptoms warrant different ratings.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) 
has also been considered with regard to the left knee.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, there has been no showing that the service-connected 
left knee disability under consideration here has caused 
marked interference with employment, has necessitated 
frequent periods of hospitalization, or otherwise renders 
impracticable the application of the regular scheduler 
standards.  The regular scheduler standards contemplate the 
symptomatology shown in this case.  As such, referral for 
consideration for an extraschedular evaluation is not 
warranted here.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The assignment of a 10 percent rating is warranted for the 
service-connected left knee patellar trauma during the entire 
period; however, the preponderance of the evidence is against 
the assignment of a rating in excess of 10 percent for the 
service-connected left knee patellar trauma; there is no 
doubt to be resolved; and a rating in excess of 10 percent is 
not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  




ORDER

An increased rating for the service-connected low back 
disability is denied.  

A 10 percent rating, but no higher, is granted for the 
service-connected left knee patellar trauma prior to January 
30, 2008, subject to the laws and regulations governing the 
payment of monetary benefits.

A rating in excess of 10 percent for the service-connected 
left knee patellar trauma is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


